Citation Nr: 1450958	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967, August 1981 to March 1982, and December 1983 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective June 22, 2008.

In a January 2013, the Board denied the claim for an initial compensable evaluation for bilateral hearing loss.  The Veteran appealed this decision and in a June 2014 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) set aside the Board's January 2013 decision, finding that the Board provided inadequate reasons and bases for finding that referral for extraschedular consideration was not warranted.  The matter was remanded back to the Board for further proceedings consistent with this decision.  Although the Veteran did not contend that the Board erred in denying an increased schedular evaluation for bilateral hearing loss, since the Court vacated the Board's decision with regard to entitlement to a compensable rating for bilateral hearing loss, consideration of a compensable schedular evaluation as well as extraschedular consideration is also before the Board.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran alleges difficulty with his employment, he is currently working and has not alleged unemployability, so no TDIU claim is inferred at this time.

The Board has reviewed the Veteran's paper claims file as well as the records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by no worse than Level II hearing in the right ear and Level III hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has fulfilled its duty to assist the Veteran.  Service treatment records, VA medical treatment records, and available private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

VA examinations were conducted in June 2008 and January 2012.  The examiners made all required clinical findings and discussed the functional impact of hearing loss on the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Bilateral Hearing Loss

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence shows that the Veteran's service-connected bilateral hearing loss has remained fairly consistent throughout the appeal period.  As such, staged ratings are not for application in this case.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran contends that his bilateral hearing loss disability is more severely disabling than reflected by the initial noncompensable evaluation.  The Veteran indicates that he works as a benefits adviser, and spends 95 percent of his time on the telephone.  He stated that he has to have phone conversations repeated due to his problems hearing.

The Veteran was afforded a VA audiological examination in June 2008.  His puretone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
10
25
30
40
Left
30
25
40
55

The average puretone threshold was 26.25 decibels in the right ear and 37.5 decibels in the left ear.  Speech recognition scores were 88 percent for the right ear, and 84 percent for the left ear.  There is no exceptional pattern of hearing loss demonstrated.  See 38 C.F.R. § 4.86.  The examiner noted that the Veteran reported difficulty hearing and understanding conversational speech, especially in background noise.

Applying the results of that June 2008 examination to Table VI yields values of Level II hearing for the right and left ears.  Applying these values to Table VII indicates his bilateral hearing loss evaluation was 0 percent (noncompensable).  

The Veteran underwent another VA examination in January 2012.  His puretone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
15
35
40
45
Left
30
30
45
60

The average puretone threshold was 33.75 decibels in the right ear and 41.25 decibels in the left ear.  Speech recognition scores were 86 percent for the right ear, and 82 percent for the left ear.  There is no exceptional pattern of hearing loss demonstrated.  See 38 C.F.R. § 4.86.  The January 2012 VA examiner noted the Veteran's reports that he has difficulty hearing when there is background noise and he has problems hearing people on the phone, which is required by his job.  The examiner concluded that based on the Veteran's hearing loss and speech discrimination scores, the Veteran would experience impaired communications even with amplifications.  

Applying the results of that January 2012 examination to Table VI yields values of Level II hearing for the right ear and Level III hearing for the left ear.  Applying these values to Table VII indicates his bilateral hearing loss evaluation is still 0 percent (noncompensable).  

VA treatment records contained in the claims file dated through September 2014 show the Veteran having been issued hearing aids for treatment.  During a re-evaluation in August 2014, pure tone testing was conducted, and a graph of the August 2014 audiogram was included in the claims file.  The Board, as finder of fact, may interpret a graphical audiogram.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The Veteran's puretone thresholds, in decibels, were as follows:



HERTZ
1000
2000
3000
4000
Right
15
35
45
55
Left
30
35
50
60

The average puretone threshold was 37.5 decibels in the right ear and 43.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent for the right ear, and 80 percent for the left ear.  However, the August 2014 audiogram results are not, by regulation, adequate for rating purposes.  The test, on its face, does not indicate that the Maryland CNC speech discrimination test was used to establish the Veteran's scores, as is required by 38 C.F.R. § 4.85.  Even so, if the results were adequate, it would yield a value of Level II hearing in the right ear and Level III hearing in the left ear under Table VI, and applying these values to Table VII, it would still result in a 0 percent (noncompensable) evaluation.

Although the Board acknowledges the Veteran's contentions that his hearing is worse than the noncompensable rating currently assigned, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For these reasons, the Board finds that the weight of the evidence is against a compensable rating for bilateral hearing loss since the grant of service connection.  Thus, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty hearing and understanding conversational speech especially when there is background noise.  He also reports that his job requires him to be on the phone a lot and he has trouble understanding what people are saying over the phone, and asks for phone conversations to be repeated.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

The Board has considered the Veteran's reports of increased hearing impairment resulting in reduced occupational functioning due to his difficulty understanding speech over the phone.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational.  The Veteran's difficulty hearing is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment, cannot be a basis in and of itself for extra-schedular referral.  There is no evidence that difficulty hearing is exceptional or unusual manifestations of a hearing loss disability.  Indeed, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Further, while the January 2012 VA examiner concluded that the Veteran would experience impaired hearing even with amplification, the Board notes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


